Citation Nr: 0818091	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  99-06 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to a head injury. 

2.  Entitlement to service connection for hypertension, to 
include as due to a head injury.

3.  Entitlement to service connection for other residuals of 
a head injury.

4.  Entitlement to a total disability rating due to 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from April 1977 to June 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In December 2000, during the course of this appeal, but prior 
to certification of the appeal to the Board, the veteran's 
representative withdrew its representation and power of 
attorney.  The veteran is currently unrepresented.  

The veteran failed to report for two Travel Board hearings 
scheduled to be conducted in October 2004 and November 2005.  
He has not requested that he be scheduled for another 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2007) [failure to appear for a 
scheduled hearing treated as withdrawal of request].  

In May 2006, the Board remanded these issues for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.  


FINDINGS OF FACT

1.  Headaches were not present in service and are not 
etiologically related to service.

2.  Hypertension was not present until more than one year 
after the veteran's discharge from service and is not 
etiologically related to service.

3.  The veteran did not sustain a head injury in service.

4.  The veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Hypertension was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during active duty 
may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  A head injury was not incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

4.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for headaches, 
hypertension and other residuals of an alleged service head 
injury.  He is also seeking a TDIU.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's service connection claims 
were initially adjudicated before the enactment of the VCAA 
in November 2000.  The record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, including notice that he should submit any 
pertinent evidence in his possession, and notice of the 
evidence necessary to establish disability ratings and 
effective dates, by letter mailed in March 2007.  While this 
was well after the initial adjudication of the claims, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claims in January 2008.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or 
reason to believe that any ultimate decision of the 
originating agency on the merits of these claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  

Moreover, as explained below, the Board has determined that 
service connection is not warranted for any of the claimed 
disabilities and a TDIU is also unwarranted  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide timely notice with respect to those 
elements of the claims is no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  The veteran 
has not identified any outstanding evidence, to include 
medical records, that could be obtained to substantiate any 
of these claims.  The Board is also unaware of any such 
outstanding evidence.  

The VCAA provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  In this case, 
although medical opinions have not been obtained with respect 
to all issues, no additional development is necessary.  The 
evidence does not support or establish the claimed in-service 
"head injury" that the veteran now contends caused his 
headaches and hypertension and other symptoms.  Although the 
evidence does show that the veteran underwent an excision of 
an exostosis in service, the resulting scar residuals are 
already service-connected.  Moreover, the veteran does not 
contend that this procedure was the cause of his claimed 
disabilities.  As will be discussed in more detail below, the 
veteran did not have hypertension or a diagnosis of chronic 
headaches in service, and there is no related symptomatology 
for many years after service.  

In the absence of evidence of the claimed in-service head 
injury upon which a medical examiner could base a nexus 
opinion, any such opinion would not aid the Board in its 
decision or benefit the veteran.  Under the circumstances 
presented in this case, a remand for such examination and 
opinion would serve no useful purpose because such 
examination is not "necessary."  Cf. Charles v. Principi, 16 
Vet. App. 370 (2002).  The duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131.  Service connection 
may be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection

In a February 1998 VA Form 21-4138, the veteran stated that 
he has major headaches and hypertension as a result of a head 
injury in service.  He stated that his head injuries are 
"internal."  In his VA Form 9, the veteran also noted 
blackouts and memory lapses resulting from a "head injury."

Contrary to the veteran's recent contentions, service 
treatment records do not indicate that the veteran suffered a 
head injury during service.  He was found to have had an 
exostosis of the right supraorbital area since childhood, and 
he was treated in February 1978 for removal of the exostosis.  
Post-surgical X-rays were normal.  Neurological findings were 
"OK."  The veteran is already service connected for the 
surgical scar.  Although after the excision, the veteran 
continued to complain of pain associated with the scar and 
surrounding area, he was not found to have a head injury, 
chronic headaches, or hypertension in service.  

Service treatment records also show that on examination in 
April 1977 and June 1978, clinical findings pertaining to the 
veteran's neurological status, heart, vascular system, and 
head were all normal.  In June 1978, the veteran reported 
that he was in good health.  Blood pressure readings in 
service are as follows:

April 1977	--	106/84;
June 1978	--	130/98;
August 1978              140/100
March 1979	--	120/74;
April 1979	--	110/70.

At the time of the elevated blood pressure reading in August 
1978, the veteran was hospitalized for treatment of a dental 
infection.  Hypertension was not diagnosed at that time or 
any other time during service.

Thus, despite the veteran's contentions, the service medical 
records do not show that the veteran was found to have 
hypertension.  Moreover, the veteran was evaluated in October 
2006 and was found to have blood pressure readings that were 
not elevated.  The examiner did not renew the veteran's 
prescription for blood pressure medications.  While the 
veteran does carry a historical diagnosis of hypertension, 
such a diagnosis does not appear to represent a current 
disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001) [a disability noted by history only is not a 
current disability].  In any event, there is no medical 
evidence of this disorder within a year after the veteran's 
discharge from service or of a nexus between this disability 
and the veteran's active service.

Although the post-service medical evidence of record shows 
that the veteran currently complains of headaches, and has a 
diagnosis of tension headaches, it is notable that he filed a 
claim for service connection for his scar in August 1993, but 
did not mention headaches, or indeed, hypertension, at that 
time.  The first reference to additional disability came in 
August 1997, when the veteran stated that behind the scar is 
what hurts.  

At a VA neurological examination in February 2001, the 
veteran stated that his headaches started in service when he 
was struck over the head with a wooden object.  Other post-
service treatment reports also refer to the veteran's account 
of a head injury in service.  An August 2002 assessment for 
post-traumatic stress disorder (PTSD) recounts the veteran's 
self-described history of an assault in service and 
attributes a diagnosis of PTSD to such history.  As noted 
above, such an assault or injury is nowhere recorded in the 
service records.  

In a slightly different account, the veteran told the 
February 2001 VA mental disorders examiner that he was struck 
in the head with a metal object.  However, as with the August 
2002 examiner, the February 2001 neurological examiner did 
not acknowledge that he actually reviewed the claim file.  
While the February 2001 mental disorders examiner apparently 
did review the claims file, he specifically attributed the 
description of the in-service injury to the veteran's 
statements, and not to any documentation in the claim file.  
Both February 2001 examiners' accounts appear to be mere 
recitations of the veteran's statements, and as such the 
Board accords them little weight of probative value in terms 
of nexus.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
[a medical opinion that is based on the veteran's recitation 
of medical history, and unsupported by clinical findings, is 
not probative].

While the veteran is competent to describe the events of 
service, the Board does not find his recent statements to be 
credible in light of the considerable discrepancy between his 
statements and the service treatment records, discrepancies 
between the veteran's various accounts, and the substantial 
time (more than 10 years) that elapsed between the veteran's 
discharge and his first post-service treatment.  The Board 
further notes that there is no competent medical opinion that 
purports to link the veteran's current headaches or 
hypertension to his military service.  

In essence, the evidence of a nexus between the veteran's 
current headaches or history of hypertension and his military 
service is limited to the veteran's own statements.  This is 
not competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claims.  The veteran did not 
sustain a head injury in service, and his current headaches 
and hypertension are unrelated to service.  

TDIU

The veteran currently has two service-connected disabilities 
- bilateral pes planus with hallux valgus (formerly 
separately evaluated), rated as 30 percent disabling, and a 
scar of the forehead rated as 30 percent disabling.  The 
veteran therefore has no disability ratable at 40 percent and 
his combined disability rating is 50 percent, which is less 
than the 70 percent combined rating required for the 
assignment of a total rating.  Thus, the Board finds that the 
veteran fails to meet the schedular criteria for 
consideration of a TDIU, and the claim is denied on a 
schedular basis as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

The Board has also considered whether the case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  However, in this 
case, it does not appear that the veteran is in fact unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  In the January 
2001 VA joints examination, the examiner found that the 
service-connected conditions had no effect on the veteran's 
usual occupation and daily activities because the veteran 
cannot keep a job due to mental problems and drug addiction.  
The veteran carries current diagnoses of polysubstance 
dependence, substance-induced psychosis, a personality 
disorder and schizoaffective disorder.  These are not 
service-connected conditions.  The examiner concluded that, 
as far as the feet, joints and scar were concerned, the 
veteran is employable.  

Similarly, on VA examination in July 2003, the foot examiner 
found that the veteran was employable for a mostly sedentary 
occupation.  

The Board acknowledges consistent with the July 2003 
examiner's opinion that the veteran's service-connected 
disabilities preclude certain types of employment.  However, 
for a veteran to prevail on a TDIU claim on an extra-
schedular basis, the record must reflect some factor which 
takes the case outside the norm.  The veteran has complained 
of severe pain due to his feet; however, this is consistent 
with the 30 percent rating for pes planus that is currently 
assigned.  A disability rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board also acknowledges that the veteran has not 
maintained steady employment since he left the service.  In 
his own account to the February 2001 mental disorders 
examiner, he has supported himself by hustling other people, 
scalping tickets, selling fake tickets, and playing upon 
people's sympathy in order to get them to give him money.  
However, the fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  Here, the 
evidence clearly demonstrates that the veteran's service 
connected disabilities are not sufficient to render him 
unemployable.  Accordingly, a TDIU rating is not in order. 


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for headaches, to include 
as due to a head injury, is denied. 

Entitlement to service connection for hypertension, to 
include as due to a head injury, is denied.

Entitlement to service connection for other residuals of a 
head injury is denied.

Entitlement to TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


